Citation Nr: 1423273	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-21 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), for the period prior to July 27, 2011.  

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) prior to July 27, 2011.  

3.  Entitlement to service connection for head injury residuals, to include as secondary to service connected diabetes mellitus (DM) and service connected posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for sleep apnea, to include as secondary to service connected DM and service connected PTSD.  

5.  Entitlement to service connection for hypertension, to include as secondary to service connected DM and service connected PTSD.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1973.  

This appeal to the Board of Veterans' Appeals (Board) is from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  This January 2010 rating decision denied the Veteran's claim for service connection for a head injury residuals, sleep apnea and hypertension.  

The Board notes that in a December 2011 rating decision the RO granted the Veteran a 100 percent disability rating for PTSD.  Therefore, the Veteran has been granted the maximum rating for the period from July 27, 2011 onward.  However, the period between January 7, 2008 and July 26, 2011 remains on appeal for an initial increase in rating.  

The Board further notes that the Veteran has been awarded special monthly compensation (SMC) effective July 27, 2011 onward.  Therefore, because the Veteran is also receiving 100 percent disability rating for PTSD effective July 27, 2011, the Veteran is not eligible for TDIU for this period.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  However, he is eligible to be considered for TDIU for the period prior to July 27, 2011, when his PTSD disability rating is at 50 percent.  The Board will therefore consider TDIU for this period on appeal as this issue has been raised by the Veteran as part of his increased rating claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  
The issues of entitlement to service connection to include as secondary to DM and PTSD for residuals of a head injury, sleep apnea and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 27, 2011, the evidence fails to demonstrate that the Veteran's psychiatric disorder results in occupational and social impairment with deficiencies in most areas, nor have other symptoms on par with the level of this severity been shown.  

2.  The competent and probative evidence of record demonstrates that the Veteran's service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation for the period between June 1, 2011 to July 26, 2011.

3.  The competent and probative evidence of record does not demonstrate that the Veteran's service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation for the period prior to June 1, 2011.


CONCLUSIONS OF LAW

1.  Prior to July 27, 2011, the criteria for an initial disability rating in excess of 50 percent for a psychiatric disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).

2.  The criteria for TDIU have been met for the period prior between June 1, 2011 and July 26, 2011.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).

3.  The criteria for TDIU have not been met for the period prior to June 1, 2011.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The claim for an initial evaluation above 50 percent for PTSD for the period prior to July 27, 2011 is a downstream issue from a rating decision dated in January 2010, which initially established service connection for this disability and assigned the 50 percent initial rating being contested and its effective date.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim for an initial evaluation above 50 percent for PTSD, such noncompliance is deemed to be non-prejudicial to this specific claim.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  VA treatment records have been associated with the record.  The Veteran has also provided statements and argument in support of his claim.  He has not identified any evidence that has not otherwise been obtained.  VA examinations were conducted in October 2009 and August 2011.  Those examinations describe the disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. 
§ 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Otherwise, a uniform rating will be assigned. 

When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2013).
PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This diagnostic code uses the general rating formula for mental disorders, which provides that a 30 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The maximum scheduler rating of 100 percent is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (2012) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2013).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2013).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

While the regulations do not define substantially gainful employment, substantially gainful employment has been found to be as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income.  Faust v. West, 13 Vet. App. 342 (2000), 

The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Moore v. Derwinski, 1 Vet. App. 356 (1991); Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975).

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2013); Moore v. Derwinski, 1 Vet. App. 356 (1991).  A Veteran may be considered unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of disability.  38 C.F.R. § 4.18 (2013). 

Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts found basis when earned annual income exceeds the poverty threshold.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a) (2013). 

Requiring a Veteran to prove that he is 100 percent unemployable is different than requiring a Veteran to prove that he cannot maintain substantially gainful employment.  The use of the word substantially suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that the Veteran prove 100 percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis 

Entitlement to an Increased Rating for PTSD 

The Veteran filed his claim for PTSD in January 2008.  In February 2010 the Veteran submitted his notice of disagreement to the 50 percent rating assigned to his PTSD and perfected an appeal as to the issue.  In December 2011 the RO granted the Veteran a 100 percent disability rating for the period of July 27, 2011 onward, but continued his rating of 50 percent for the period of January 7, 2008 to July 26, 2011.  

In October 2009 the Veteran was afforded a VA examination.  He described symptoms of intrusive thoughts about Vietnam that occur daily, approximately one nightmare a week, and night terrors more than once a week.  He reported typically having flashback experiences in the middle of the night about Vietnam, and being confused about where he was at the time and what was going on around him.  He became psychologically distressed and physiologically agitated when reminded of Vietnam.  The examiner noted that the Veteran attempted to avoid any conversations about events in Vietnam if he could.  He did not celebrate the Fourth of July, and has some memory loss with regard to events that happened in Vietnam.  Prior to Vietnam he enjoyed being around people and enjoyed hunting but after returning he felt detached from others.  He reported that he felt emotionally aloof and unable to express positive emotions in general.  He had difficulty falling asleep and staying asleep.  He reported that he checked and re-checked the doors and windows of his house, and that he always kept a loaded gun at hand.  He reported that these symptoms have been continuous since Vietnam, and had caused significant distress at work and at home, and caused him the complete lack of a social life.  

During his mental status examination the examiner noted that the Veteran was able to carry on a normal conversation, and that his intelligence was somewhat above average.  His attention was adequate and his orientation and long and short term memory were all intact.  He denied any history of hallucinations or delusions and was "clearly not psychotic."  He had fair insight into himself, with mildly impaired judgment.  He appeared fatigued and reported that this was due to the trouble sleeping that PTSD caused him.  The examiner diagnosed the Veteran with PTSD, and assigned him a GAF score of 55 for the previous year.  

Between April and July 2011 the Veteran received mental health treatment at the Roseburg VAMC in Roseburg, Oregon.  During that time the Veteran reported depression and loss of interest in activities he had previously had interest in.  He also reported that he felt angry often, but denied suicidal or homicidal intent.  

Prior to July 27, 2011, based on the medical and lay evidence of record, the Board finds that the Veteran does not meet the criteria for an initial disability rating in excess of 50 percent for his PTSD.  The October 2009 VA examiner characterized the Veteran's PTSD as moderate in severity.  He noted that the Veteran reported conflicts with co-workers, that he had difficulty making friends and that he had some difficulties with his marriage.  However, the Veteran was overall able to take care of his own activities of daily living and manage his own day to day affairs.  There is no evidence of symptoms commensurate of the next higher rating, such as those that may produce suicidal ideation, near continuous panic or depression affecting the ability to function, impaired impulse control, neglect of personal appearance and hygiene or difficulty adapting to stressful circumstances.  Significantly, the Veteran has remained married, and was able to carry on a normal conversation with the October 2009 examiner.  

The evidence of record simply does not support symptoms severe enough to warrant an initial rating in excess of 50 percent prior to July 27, 2011.  

Further, the evidence of record does not warrant symptoms severe enough to warrant a 100 percent initial rating for the period prior to July 27, 2011.  The Veteran does not display total social and occupational impairment due to symptoms such as persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others or the inability to perform activities of daily living.  

As noted above, the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board notes the Veteran's reported symptoms of intrusive thoughts, nightmares, thoughts about Vietnam, and psychological agitation when reminded of Vietnam.  He had some mild memory loss with regard to events that occurred in Vietnam, and he acted detached when around others, which shows difficulty maintaining social relationships.  He further reported difficulty sleeping, trouble concentrating and the need to check and re-check his locks.  At his examination he complained of anxiety, anger and depression as long-standing problems.  These symptoms are generally more consistent with the currently assigned 50 percent rating. 

Additionally, the Board notes that there is no indication in the evidence of record that the Veteran's psychiatric symptomatology warranted staged disability ratings throughout the appeal period.  See Fenderson, supra.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2013);  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).
In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary. If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected psychiatric disability, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 50 and 100 percent disability ratings specifically contemplate his symptoms, including anxiety, panic attacks, depression, impaired impulse control, sleep impairment and suicidal ideations.  The Board must consider any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria. Thus, the Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule.  See Mauerhan, supra.  As such, the threshold issue under Thun is not met for the Veteran's service-connected psychiatric disability and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013). Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the claim of entitlement to an initial disability rating in excess of 50 percent for PTSD must be denied prior to July 27, 2011.  In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased initial rating for his psychiatric disability, except as granted herein, that doctrine is not applicable. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Entitlement to TDIU Prior to July 27, 2011

As noted above, the Veteran was awarded SMC effective July 27, 2011 and is also at 100 percent disability rating for PTSD for that period.  Therefore, the Veteran is not eligible to receive TDIU benefits for that period as well.  See Bradley, supra.  However, the question of entitlement to TDIU has been raised for the period prior to the Veteran's effective date of SMC.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

During the period on appeal, the Veteran was service connected for PTSD (50 percent prior to July 27, 2011 and 100 percent from July 27, 2011 onward), coronary artery disease (CAD)(10 percent prior to February 12, 2010, 30 percent prior to July 27, 2011 and 60 percent from July 27, 2011 onward), gastro esophageal reflux disease (GERD)(30 percent), type II diabetes mellitus (DM)(20 percent), tinnitus (10 percent), peripheral neuropathy of the left and the right lower extremities(10 percent each) and bilateral hearing loss (0 percent).  As such, at that time he had a combined rating of 70 percent.  As one of his disabilities was also rated at 40 percent or more, the Veteran thus met the schedular requirements of 38 C.F.R. § 4.16 (a).

At an October 2009 VA examination the Veteran reported that he was a high school graduate with approximately one year of college education.  He further reported that he had been employed by the Douglas County Public Works for approximately 30 years and that, while his PTSD caused "some negative impact" on his job, he was still employed there.  At an April 2010 VA examination the examiner opined that the Veteran's DM and peripheral neuropathy would not prevent him from obtaining a substantially gainful occupation, and in May 2010 another VA examiner opined that the Veteran's hearing loss and tinnitus also would not prevent him from obtaining a substantially gainful occupation.  

In August 2011 the Douglas County Public Works submitted a VA Form 21-4192, reporting that the Veteran worked there until June 2011, and that he retired.  They further reported that the Veteran would receive retirement benefits.  The Veteran thereafter submitted Form 21-8940, reporting that he worked until June 1, 2011.  The Veteran reported that he had left his job due to his service connected disability, and that he did not expect to receive retirement benefits.  

Here, the Board does not doubt that the Veteran's service-connected disabilities caused the Veteran occupational impairment for the period on appeal.  Further, the Board finds that because the Veteran had to leave work on June 1, 2011 due to his service-connected disability, the evidence supports a finding that he was unable to secure and follow a substantially gainful occupation for that time.  However, the Board finds that the greater weight of the probative evidence is against finding that the Veteran was unable to secure and follow a substantially gainful occupation solely by reason of his service-connected disabilities for the period prior to June 1, 2011.

While there is some indication that the Veteran may have been unable to maintain a substantially gainful occupation for two months between his retirement and the effective date of his 100 percent disability rating for PTSD and effective date for SMC, there is no indication that the Veteran was unable to maintain his substantially gainful occupation prior to his leaving his job on June 1, 2011.  He was still employed during that time, working in the same capacity that he had been for 30 years.  Thus, the Board finds that entitlement to TDIU is warranted between the period of June 1, 2011 and July 26, 2011, but is not warranted for the period prior to June 1, 2011 because the Veteran was employed at that time. Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).

The Board is sympathetic to the Veteran's and his representative's assertions regarding the impact of his service-connected disabilities on his occupational and social functioning.  However, those problems are compensated by his current schedular ratings for those disabilities for the period prior to June 1, 2011.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Therefore, while not discounting the significant effect that the service-connected PTSD, CAD, GERD, DM, tinnitus, peripheral neuropathy and bilateral hearing loss have on the Veteran's employability, the Board finds that the Veteran's reported manifestations and medical opinions provided by VA examiners are more probative on the issue of a TDIU. Moreover, while his service-connected disabilities may cause some economic inadaptability, that also is taken into account in the currently assigned ratings, which contemplates significant impairment in earning capacity.  In this case, the Board finds that the preponderance of the evidence is against a finding of total individual unemployability for the period prior to June 1, 2011 based solely on these disabilities.  38 C.F.R. § 4.1 (2013).  The preponderance of the medical evidence shows that the Veteran's service-connected disabilities did not solely, or in combination, render him unable to secure or follow a substantially gainful occupation for the period prior to June 1, 2011.

Based upon the foregoing, the Board concludes that the preponderance of the evidence supports a finding for TDIU between June 1, 2011 and July 26, 2011, but is against a finding that the Veteran's service-connected disabilities alone, when considered in association with his educational attainment and occupational background, render him unable to secure or follow a substantially gainful occupation for the period prior to June 1, 2011.  Accordingly, the Board finds that entitlement to a TDIU is warranted from June 1, 2011 to July 26, 2011 and is not warranted prior to June 1, 2011.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Prior to July 27, 2011, entitlement to an initial disability rating in excess of 50 percent for PTSD is denied.  

Entitlement to TDIU for the period between June 1, 2011 and July 26, 2011 is granted, subject to the laws and regulations governing monetary awards.

Entitlement to TDIU for the period prior to June 1, 2011 is denied.


REMAND

Unfortunately, with regard to the issues of head injury residuals, sleep apnea and hypertension to include as secondary to DM and PTSD, a remand is necessary.  While the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.

There is evidence suggesting a relationship between the Veteran's service connected claims of DM and PTSD, and his head injury residuals, sleep apnea and hypertension.  Specifically, in his January 2008 claim the Veteran stated that these conditions were secondary to his PTSD, and in a November 2008 statement the Veteran added that they may also be due to his DM.  

The Board notes that the Veteran has been afforded a VA examination for his DM in December 2008, at which point the VA examiner noted that the Veteran's hypertension was less likely than not caused by his DM.  However, the examiner did not opine as to whether the Veteran's hypertension was aggravated by his DM, and further did not opine as to whether his hypertension was caused or aggravated by the Veteran's PTSD.  With regard to the Veteran's claims for head injury residuals and sleep apnea, the Board notes that the Veteran has asserted that these disabilities are due to his service connected DM and/or PTSD, but no nexus opinion has been obtained.  

In light thereof, and because there is insufficient medical evidence to decide the claim, the Veteran should be afforded a VA examination to determine the nature and etiology of his currently present disabilities of head injury residuals, sleep apnea and hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Then the Veteran should be afforded a VA examination to determine the nature and etiology of his diagnosed hypertension, and to clarify the diagnosis of his head injury and sleep apnea.  The claims file, to include any pertinent evidence in Virtual VA that is not contained in the claims file, must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based upon the examination results, interview of the Veteran, and a review of the record, the examiner should provide an opinion on:

a. Whether the Veteran suffers from any diagnoses of head injury residuals or sleep apnea (or another sleep disorder).

b. Whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed head injury, sleep apnea and/or hypertension had their onset in service or are otherwise etiologically related to the Veteran's active service; and,

c. Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's head injury, sleep apnea and/or hypertension were caused or aggravated (made worse) by his service connected DM and/or his service connected PTSD.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

A rationale for all requested opinions shall be provided, with citation to medical treatise, studies, etc., if appropriate.  If an opinion cannot be provided without resorting to mere speculation, please provide a complete explanation stating why this is so.  In so doing, you must explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that you have exhausted the limits of current medical knowledge in providing answers to the questions.  

3. The RO or the AMC should then undertake any other development it determines to be warranted and readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Gayle E. Strommen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


